Motion Denied; Order filed October 1, 2013.




                                       In The

                     Fourteenth Court of Appeals
                                     ____________

                               NO. 14-13-00640-CV
                                     ____________

         IN THE INTEREST OF R.E.T.R. AND D.D.R., JR., Children


                    On Appeal from the 314th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2012-04492J


                                      ORDER

      This is an accelerated appeal from a judgment in a suit in which the
termination of the parent-child relationship is at issue. Appeals in parental
termination cases and child protection cases are to be brought to final disposition
within 180 days of the date the notice of appeal is filed. See Tex. R. Jud. Admin.
6.2(a). In this case, the notice of appeal was filed July 23, 2013, and the 180-day
deadline for final disposition is January 20, 2014.

      The reporter’s record in this appeal was filed August 1, 2013, and the clerk’s
record was filed August 2, 2013. Appellant’s brief was originally due August 22,
2013, but it was not timely filed.
      On August 23, 2013, this court issued an order requiring appellant’s counsel,
Katie Flynn, to file a brief. On August 28, 2013, newly appointed appellate
counsel, William M. Thursland, made an appearance and requested an extension of
time to file appellant’s brief. The court granted an extension of time until
September 30, 2013, noting that no further extensions of time would be
granted.

      On September 13, 2013, appellant filed a motion to substitute her retained
counsel, Adenrele Oladapo-Jimoh in place of appointed counsel. In the motion,
appellant acknowledged that her brief was due September 30, 2013. The court
granted the motion to substitute counsel.

      On September 27, 2013, appellant filed a further motion for extension of
time to file appellant’s brief until November 15, 2013. The motion is DENIED.

      Unless appellant files a brief with the clerk of this court within 10 days of
the date of this order, the court will dismiss the appeal for want of prosecution. See
Tex. R. App. P. 42.3(b).



                                      PER CURIAM




                                            2